           Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 1 of 16
                                                                                                                      E",'t:.RcD
                                                                                     .--
                                                                                                 r...@            -RECE1EO
                                                                                                                             "
                                                                                     .---            lOGGEO       -




 1                                           Statement of the Case
                                                                                                           ,".,'T'
                                                                                                     1""''' II!: [
 2                                                                                             "-'      •• TA-ICTOI'

                                                        Baekgrou nd                   rt                                         o--ur"
3
                                                                                          ~
4           This is an age-discrimination         case. It has exhausted the Equal Employment Opportunity

5    Commission       (EEOC) proceedings         from the August of 2015 to the April of 2019. Plaintiff

 6   Shaoming       Song   (hereafter   Song)     was    a self-represented    litigant       throughout               the   EEOC

 7   proceedings.

8           Song was born in 1960. In October 2006 Song (age 46) entered fellowship program in the

9    National     Institute on Aging (NIA)/National         Institute of Health (NIH), Baltimore,                       MD, as a

10   visiting fellow. In October 201 I Song (age 51) was dismissed                Irom the NIA and thereafter

11   became unemployed. Due to unable to tind employment,                in July 2015, Song (age 55) applied for

12   volunteer position in the NIH for purpose of employment.              In August 20 IS, Song contacted the

13   EEOC in the NIH by chance because he did not receive any reply for his application. Thereafter

14   the EEOC proceedings initiated.

15              During his fellowship, Song had published 3 first author and I middle-author                           papers, and

16   7 poster presentations.      In addition,    Song also produced extra new data enough for another

17   manuscript. Meantime, Song had no misconduct record.

18              During his unemployment,     Song had spent all his time to apply for research employment

19   and to write manuscripts to support his applications.            So far Song had finished 36 manuscripts,

20   including I original research, 10 reviews, and 25 research proposals for applied positions. Most

21   of them focused on a single target, a protein called REDO I which Song had studied in the

22   NIA/NIH.

23              During the EEOC proceedings, Dr. Michel Bernier (hereafter Bernier), Song's immediate

24   supervisor in the NIA/NIH, was the first defendant. The second defendant, Dr. Michele Evans
                                                             1
            Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 2 of 16




 1   (hereafter Evans), is the Deputy Director of the NIAfNlH                 in charge of fellow's training and

 2   career development.

 3                                             Course of Proceedings

 4              In September 2015, the NIH-EEOC conducted an informal mediation by contacting both

 5   Bernier and the NIA. Bernier refused to support Song's volunteer application,                 and the NIA

 6   rejected any potential solutions. On October I, 2015, Song received an official letter, composed

 7   by Evans, signed by Dr. Lucci Ferrucci (hereafter Ferrucci), the Scientific Director of the NIA,

8    to reject Song's application as volunteer. In later October of 20 IS, Song filed a formal EEOC

9    complaint.       In December    2015 the EEOC conducted             an investigation.   Due to the pay and

10   awarding issues raised during this investigation,            in March 2016 the EEOC conducted a second

11   investigation. Both investigations had been summarized into "'Report of Investigation            1 (ROIl)"'

12   and "'ROI2"'.

13              In October 2016, Song requested EEOC hearing. In December 2016, the Agency moved

14   to dismiss the case. In April 2017, Administrative            Judge (AJ) issued the summary judgment.      In

15   July 2017 Song filed his appellate. In September 2018, the EEOC Office of Operation (01'0)

16   affirmed        the summary judgment     without elaboration.       In October 2018, Song requested      re-

17   consideration.      In April 2019, the EEOC-OFO          denied Song's request for re-consideration     but

18   allowed Song to file civil action.

19                                              Statement     of Claims:

20              I.       Bernier persistently discriminated       Song based on Song's age, some actions Song

21   was unable to know until the EEOC investigation. These actions

22           a. caused Song's unemployment         in 2011

23           b. deteriorated Song qualification for employment from 2012 to 2014

                                                              2
           Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 3 of 16




 1          C. undermined Song's employment application in 2013

 2          d. not supporting Song's application for NIH volunteer position in 2015

 3          e. intention to perpetuate his age-discrimination      against Song through standard

 4          employment procedure, reference letter, in Song's future application for research

 5          employment

 6          2.      Evans firmly excluded Song from any eligible employment              opportunities   in the

 7   NIH, some actions Song was unable to know until the EEOC investigation. These actions

 8          a. denied Song's employment eligibility in 2014

 9          b. undermined Song employability       in 2015

10          c. retaliated Song for his protected speech in his volunteer application in 2015

11          d. covered Bernier's age-discriminatory       actions against Song in 2016

12          e. unlawfully and unwarrantedly      injured Song's reputation in 2016

13          f. intention to perpetuate her retaliation against Song through standard employment

14          procedure, reference letter, in Song's future application for research employment

15                                            Statement       of Facts

16          I. Bernier

17          I.      Claim la: age-discrimination      caused Song's unemployment         and created a gap in

18   Song's employment record.

19          (I) During Song's fellowship, Bernier once stated to Song that "it is ridiculous for a lab

20   to have a fellow over 50s" (RO! I at 37).

21          (2) A typical NIH fellowship is 5 years (ROil at 303). However, according to the NIH's

22   fellowship "5/8 Year Duration Rule", a visiting fellow's term can be extended from 5 years to 8

23   years «ROil at 304), and productivity is one of the most important determine factors.

                                                          3
           Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 4 of 16




 1           Song's fellowship was from 2006 to 2011 (ROil at 2). The year of2010             was critical to

 2   Song because it was the time to determine ifhis fellowship be extended or not.

 3           On August 6, 20 I0, Song had published a paper based on his NIA data in a peer-reviewed

 4   journal, International Journal ofBiochernistry   and Cell Biology (ROI2 at 274).

 5           On August 12,20 I0, in an official report from Dr. Josephine Egan (hereafter Egan), head

 6   of the Diabetes Section, NIA, to Evans, regarding Song's research performance,           it stated Song

 7   had no publication in peer-reviewed journals (ROI2 at 310).

8            Song was unable to know this report until the EEOC investigation in 2016, because it was

9    directly from Egan to Evans, and there was no copy sent to Song.

10           Egan was Bernier's immediate supervisor (ROI2 at 278), and Song was not belonged to

11   Egan's laboratory.

12           Bernier was the corresponding      author of Song's      paper (ROI2 at 274), and had the

13   responsibility   to report to Egan about the publication    of this paper. However, there was no

14   evidence that Bernier had reported to Egan about this paper.

15           Evans was the deputy director of the NIA in charge of fellowship training and career

16   (ROI at 108), and has the authority to determine fellowship extension.

17           Research productivity is measured by publication of papers. In this official report, Song's

18   productivity was denied, and Song's research performance was wrongfully evaluated.

19           This wrongful report inevitably contributed to not extension of Song's fellowship in 2010,

20   which in turn contributed to Song's unemployment      in 2011.

21           Song also did not receive his entitled award associated with this publication.

22           (3) In April 2011, Bernier refused to provide reference letter for Song's application for a

23   job in The Jackson Laboratory, MN (ROil at 37; 84).

                                                       4
            Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 5 of 16




 1           Reference letter is required by standard employment             procedures     and Bernier had the

 2   responsibility     to provide   it for Song's job applications.      However,    Bernier did not provide

 3   reference      letter for this application     which, at least partly, contribute     to the failure of this

4    application.

5            In April 20 I I Song was in his best timing to move forward in his research career.

 6   However, Bernier's actions effectively stopped Song's progress in research career, and created a

 7   time gap in Song's CV.

8            (4) During Song's         fe!lowship     Bernier refused to support     Song to apply for career

9    assistant grant. Instead, he supported a younger but less productive fellow to apply (ROI I at 36).

10           2.         Claim Ib: deterioration of Song qualification for employment from 2012 to 2014

11           Song's      unemployment      had set him in an extremely         difficult   situation    to gain re-

12   employment       in research. To rescue his career, Song had spent all his time to apply for research

13   employment (ROil at 96), and to write manuscripts to support his applications (ROil                   144-197,

14   ROl2    115-239). This is because hiring authorities           would inevitably ask why Song became

15   unemployed,       and what Song did during his unemployment           (ROIl at 112). Song's publication

16   may at least answers the second question.

17           Song still has many unpublished             data in the NIA. In October 20 II, before leaving

18   Baltimore, Bernier and Song had an oral agreement to publish all of them (ROl2 at 78-80). Song

19   then had prepared manuscript and sent to Bernier for finalization and submission                  (ROI2 at 78-

20   80). However, from 2012 to 2014, in spite of Song's consistent                requests, Bernier refused to

21   submit them (ROl2 at 78-80). This action deteriorated Song's qualification               for re-employment,

22   which exacerbated Song's situation.

23           3.         Claim Ie: undermined Song's application for employment

                                                             5
           Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 6 of 16




 1              In October 2013, Song applied for the Stadtman          Investigator,   a highly competitive

 2   position in the NIH (ROil at 129). The advertisement          for this position stated that "Candidates

 3   not selected as finalists can be considered for other open NIH research positions" (R0I2 at 151).

 4              Because Song was unemployed but was eligible and qualified to apply, and because of

 5   that particular advertisement statement, Song had applied, hoping that he might be considered for

 6   other positions       (ROil   at 83). Song had explained   this to Bernier and other referees while

 7   requesting reference letter (ROil at 83).

 8              However,    what happened    was that, to the search committee          Bernier had provided

 9   reference letter stating that:

10              "Shaoming     displayed many of the characteristics   necessary   for a successful   career In
11   academia", and "His Distinctive record well justifies his consideration as a Stadtman Investigator
12   at NIH" (ROll at 129-130).

13

14              On the other hand, according the testimonies by Ferrucci and Evans in 2016, Bernier had

15   provided conflicting information to them, as below:

16           (I) Ferrucci's testified "( remember having a discussion with Dr. Bernier and what he
17   told me was that Shaoming had asked him (Dr, Bernier) for a recommendation leiter for the NIH
18   Stadtman search. He (Dr. Bernier) told me he wasn't going to write the letter for such a high-
19   level position and I agree with him" (ROil at 117).
20

21              (2) Evans testified that Bernier did not provide reference letter for this application (ROil

22   at 125).

23              Therefore Bernier provided conflicting information for Song's same application (ROI I at

24   129-130, 117, 125). Moreover, Bernier did not explain to them about why Song had applied

25   (ROil at I 17. ROil at 125).



                                                          6
           Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 7 of 16




 1           Song was unable to know these facts until the EEOC investigation.           Thereby Bernier

 2   undermined Song's employment application in 2013

 3           4.      Claim Id: not supporting Song's application for NIH volunteer position in 2015

 4           During the NIH-EEOC      infornlal mediation in 20 IS, Bernier refused to support Song's

 5   application   for volunteer position in the NIAINIH (ROll at 20). As Song's former immediate

 6   supervisor, Bernier's support should play an important role. Therefore Bernier contributed to the

 7   rejection to Song's volunteer application in 2015.

 8           5.      Claim Ie: intention to exclude Song from research career pennanently

 9           Bernier denied Song's research productivity     and did not extend Song's      fellowship    in

10   2010, refused to provide reference letter in April 2011, deteriorated      Song's qualification     for

11   employment from 2012 to 2014, and refused to support Song's application for volunteer position

12   which is required for Song to return to research employment in 2015. All these actions pointed to

13   one direction, to exclude Song from the research career permanently.

14           In 2015, Evans stated that Bernier is going to provide reference letter for Song's future

15   application for employment (ROll at 126). As admitted by Evans, (hat hiring authorities are keen

16   to know why Song became unemployed, and what Song did during his unemployment               (ROil at

17   112). Based on what Bernier had done to Song, Song is convinced that Bernier will not provide

18   truthful information,   which should inevitably   further undermine    Song's   efforts to get future

19   research employment.     Thereby Bernkr's   age-discrimination   against Song may be perpetuated

20   through standard employment procedures.

21           II. Evans:

22           Evans and Song had never talked to each other until the June of2014 (ROil atI31).




                                                       7
             Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 8 of 16




 1            I.     Claim 2a: Evans firmly denied Song's eligibility to any NIH positions that Song

 2   was legitimately eligible.

3             In August 2014, after Song's      application     for the Stadtman   Investigator   failed, Song

4    reminded Evans about the statement in the advertisement (ROI2 at 151, 248-249).

 5            Evans replied to Song that "Unfortunately,       your credentials would not have qualified you
 6   to be considered at all, not as a finalist nor as someone to be considered for other positions as the
 7   other positions would be second post-docs for which you would not be eligible" (ROI2 at 248-
 8   249).
 9
10            According to the NIH fellowship policy, upon finishing fellowship, a visiting fellow may

11   be considered    "employment    or other training appointments       at the NIH" (ROil       at 304). This

12   policy, together the NIH "5/8 Year Duration Rule", allows Song at least be eligible to be

13   considered for employment, other training appointments          at the NIH, or other open NIH research

14   positions.

15            Evans had admitted that Song's fellowship productivity was "adequate" (ROil at 125-6).

16   However, Evans' logic was that even the '"adequate" productivity would rendered Song not to be

17   considered    at all. Her assertion   invites questions    as, what is Evans'   objective    definition   of

18   credential, and is the productivity a part of it?

19            For this Song requests discovery      about the average number of published           first-author

20   paper by a NIA fellow within 5 years, and the average impact factors. Song also requests

21   discovery about how many NIA fellows become unemployed because of adequate productivity?

22            It is not illegal if the NIA did not want to hire Song. However, what is illegal is that,

23   while the NIA itself did not want to hire Song or extend Song's fellowship, it should not have

24   blocked Song opportunity       to be hired by other institution,      as did by Bernier not providing

25   reference letter to Song's job application in April 2011 (ROil at 37; 84). By doing so the nature

                                                         8
           Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 9 of 16




 1   of the N1A's and Bernier's       actions had bcen changed. It has been changed from unwilling to

 2   extend/hire Song to terminating Song's research career.

 3           The legitimate goal of the NIH fellowship program is to enhance fellow's research career

 4   development,     and Song was a fellow in this program. However, what the NIA and Bernier did

 5   was exactly against the goal. Song believes that this should not fit into Evan's responsibility

 6   which is in charge of fellow's training and career development.

 7           2.         Claim 2b: undermined Song qualification for employment in 2015

 8           Evans had admitted that the time gap in Song's CV by unemployment              created extreme

 9   difficult for Song's re-employment,     and the hiring authority wants to know what Song did during

10   this time gap (ROil at 112). In this regard, publication is at least one of the best answers to the

11   hire authority's     question.   However,   Evans eliminated   Song's   opportunity    to show hiring

12   authority of his work by the following action.

13           In June 2015, Song sent two e-mails            to Evans and asked Evans to allow Song's

14   manuscript be reviewed by the NIA internal reviewers (Amend at 2-3, Appellate at 7). Evans did

15   not reply to both of them.

16           In 2016, to the EEOC investigation,       Ferrucci testified that he was going to let Song's

17   manuscript     be reviewed by the NIA internal reviewers before submission to external journals,

18   because this is the standard NIH procedures (ROil at 116). However, Ferrucci stated that Song

19   refused to do so (ROil at 116).

20           Therefore the fact was that, whereas Song had already agreed to let his manuscripts be

21   reviewed by the NIA internal reviewers, Evans concealed this information from Ferrucci.

22           Ferrucci is Evans' immediate supervisor, and is the decision maker in the NIA intramural

23   research program (ROil at 114). Evans' action created a misunderstanding              by Ferrucci about

                                                        9
           Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 10 of 16




 1   Song, and this misunderstanding      caused Song to lose an opportunity       to let his manuscript   be

 2   assessed.

 3           If Song's manuscript had passed the NIA internal reviewer's       assessments,    it could have

 4   been submitted to external journal and could have been published. However, Evans' action led

 5   Song to loss this opportunity.    In turn Song lost an opportunity    to answer the hiring authority

 6   about what he did during         unemployment.    Thereby   Evans'   action    had undermined     Song

 7   employability.

 8           Song was unable to know this fact until the EEOC investigation in 2016, because it was a

 9   discussion between Ferrucci and Evans.

10           3.       Claim 2c: retaliated Song for his protected speech in 2015

11           Volunteering is an effectively way to enhance unemployed people's re-employment.

12           (I) In June 2014, Song had sent an e-mail to Evans to inquire the possibility to be a

13   volunteer in the NIAfNIH. In her reply, Evans did not reject but permitted Song to further search

14   (ROil at 93).

15           (2) In July 2015 Song formally applied for volunteer          position   in the NIAfNIH       by

16   contacting several leaders of the NIA and NIH, including the Director of the NIH, Dr. Francis

17   Collins (hereafter Collins) (ROil at 122). In his application letter to Collins, Song pointed out that,

18   Song's unemployment       is not only a waste of the NIH fellowship fund which is from the US

19   taxpayers, but also is against the legitimate goal of the NIH fellowship (ROil at 122). This letter

20   was forwarded to the NIA and Evans (ROil at 115). Because what Song had criticized is a part of

21   Evans' responsibilities   (ROil at 122), Evans composed a letter, as both a response to Collins, and

22   a rejection to Song's application (ROil at 125-6).



                                                       10
             Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 11 of 16




 1            (3) In 2016, to the EEOC investigation.        Evans testified that Song's   application   for

 2   volunteer position in the NIA/NIH was unreasonable (ROI I at 110).

 3            Therefore,   in 2014, prior to Song's criticism of misuse of public fund, Evans allowed

 4   Song to further explorc the possibility of volunteer. However, in 20 I5, after Song criticized the

 5   misuse of fund, which happens to be a part of Evan's responsibility,          Evans firmly rejected

 6   Song's application     for the NIA/NIH volunteer position. In 20 I6, Evans testified that Song's

 7   application was unreasonable.

 8            4.      Claim 2d: Evans covered Bernier's age-discrimination    against Song in 2016

9             It was Bernier's   action that caused Song's    unemployment    in 20 I I. However, to the

10   EEOC investigation      in 2016, Evans testified that Song lett the NIA without a job "willingly"

11   (ROil at III).

12            Song also requests discovery to find evidence showing that Song lett the NIA without a

13   job willingly.

14            The fact was that Song was dismissed from the NIA without a job. Evans' statement is

15   equivalent to that, whereas Song's research career was murdered by Bernier, Evans announced

16   that that Song committed suicide in career.

17            5.      Claim 2e: unlawful and unwarranted injury to Song's reputation in 20 I6

18            In her EEOC testimony, Evans also stated that Song think that the NIH "owes him a job"

19   (ROil    at 112). However,      Song had applied numerous      non-NIH   research employments,       as

20   evidenced by numerous evidences, including the letter from the University of Western Ontario,

21   Canada (ROll at 143).

22            Evans' logic appears as that Song should not apply for any NIH jobs at all. Ifhe did then

23   Song must have thought that the NIH owes him a job. Evans' logic deprived Song's primary

                                                      11
             Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 12 of 16




 1   human right to apply for any jobs that he is eligible and qualified to apply. This is consistent with

 2   Song's    understanding    that Evans simply wants to exclude        Song from any possible          NIH

 3   employment regardless.

 4            Evans' logic also invites the question about why? Once again Song requests discovery of

 5   evidence for Evans' statement because it has significant ramifications on Song's employment.

 6            6.       Claim 2f: intention to perpetuate her retaliation in Song's application    for future

 7   research employment

 8            Evans had never directly supervised Song's research but only started to talk to Song from

 9   Juneof2014       (ROll at 131).

10            The NIH assesses its fellows annually. In Song's annual assessment (ROI2 at 284-293),

11   his pre-NIA research training and skills had been recognized, and his NIAINIH records showed

12   steady progress and advance in research performance,          including successful   establishment    of

13   research project, satisfactory    performance   and progress, collaborated   with other NIA scientist,

14   and productivity     with a wealth of new experimental     (ROI2 at 284-293).    Bernier himself also

15   admitted that Song was a hard worker and performed well (ROI2 at 276). It was because of

16   Song's research performance that resulted in 3 first-authored      papers, I middle authored papers,

17   and 7 posters.

18            Whereas Song had this kind of record based on his official annual assessments,          Evans

19   asserted that Song's "credential"    renders Song not to be considered at all (ROI2 at 248-249).

20            Any reference letter should provide truthful information about the individual be referred.

21   Given that Evans was going to provide reference letter to Song's future employment application

22   (ROil    at 126), Song is convinced that hcr reference letter for Song will not provide truthful

23   information   regarding Song's research performance       during fellowship.   Song's unemployment,

                                                        12
           Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 13 of 16




 1   and how Song had spent his time during unemployment.           In another word, Song is convinced that

 2   the purpose of Evan's reference letter is to perpetuate her retaliation against Song.

 3   Flaws in the EEOC proceedings

 4           I.        During the EEOC proceedings,        the Agency     had violated    (i) the 29 CRF    S
 5   1614.108(c)(I)     by failure to provide evidence requested       by the investigator   (ROll   at 349),

 6   therefore the ROil is incomplete; and (ii) the AJ issued "Acknowledgment            and Order (AO )" by

 7   assigning     an attorney not met the AO's requirements,        and by rcfusing to negotiate of any

 8   settlement.

 9           2.        Summary Judgment

10           The     EEOC summary judgment          was primarily    based on the threshold       issues and

11   timeliness (Threshold      Issues, No. 915.003, 2005). However. the following facts indicated that

12   Song meets the threshold requirements,         and Song was unable to know Bernier's        and Evans'

13   actions, as shown below.

14           (I) Threshold requirements.

15                     (a) Song's age falls into the ADEA protection (Threshold Issue at 5-6)

16                     (b) The NIAINIH is a covered entity by the Title VII and the ADEA, Id.

17                     (c) age-discrimination   and retaliation are covered by the Title VII and the ADEA

18                     statutes, Id.

19                     (d) Song was an applicant for employment when he was applying for volunteer, Id.

20                     (e) Volunteer positions in the NIAINIH are protected by the EEOC statutes (ROil

21                     at 110, Threshold Issue at 13).

22                     (I) Volunteer work is required for Song to get a regular employment (ROil at 35,

23                    Threshold Issue at 14).

                                                         13
     Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 14 of 16




 1           (g) The position Song was applying for was a participant in a training program

 2           and was protected from age-discrimination       ((ROil at I, Threshold Issue at 10-12).

 3           (h) In Song's case, there is not prior state or federal courts decision to preclude

4            Song's claim (Threshold Issue at 5-6).

5            (i) There was no documentary        "requirement   of the NIH's volunteer"     (ROil   at

 6           349).

7     (2) Timeliness

8            (a) Song was unable to know the oflicial wrongful assessment of Song's research

9             performance On August 12, 20 I0, until the EEOC investigation in 2016.

10            (b) Song was unable to know the discussion between Bernier and Ferrucci until

11           the EEOC investigation in 2016

12    3.     Appellate

13    The EEOC-OFO aflirmed the summary judgment without elaboration.

14    4.      Denial to Request for Reconsideration

15    There are at least two errs in tltis denial, as shown below.

16    (I) It erroneously    interpreted the incident about Ferrucci's    misunderstanding    of Song

17    regarding reviewing Song's manuscripts by tlte NIA internal reviewers. It ignored Evans'

18    concealment,     but stated it as that it was because of Song's refusal that let Song lost the

19    opportunity to submit his manuscripts (Denial at 3).

20    (2) In the NIH system there are openings open to foreigners. It is because of Bernier's

21    and Evans' exclusion to Song, but not the regulations,         that are tying to exclude Song

22    from any employment opportunities       in the NIH system (Denial at 4).

23                                              Conclusion

                                                 14
              Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 15 of 16




 1

2              Song entered the NIH fellowship         program      for its legitimate       goal. to enhance   Song

3    research career. Song's      fellowship    record showed steady progress            in research performance.

4    adequate productivity,    and no misconduct.       However. because of Bernier's            age-discrimination,

5    Song's research career was terminated by unemployment and the time gap it created.

6              While Song was trying to rescue his career by applying                    for jobs and by writing

7    manuscripts, both Bernier and Evans blocked Song's efforts by eliminating Song's possibility to

8    publish his manuscripts. This effectively exacerbated Song's situation and put Song in a vicious

9    cycle.

10             In 2009, Bernier had a tenure application and needed someone to work for him (ROI2 at

11   8, 83). Therefore in 2006 Bernier took Song into the NIH fellowship program for his tenure

12   application   but not for Song's      career development          (ROI2 at 8, 83). In 2009, when this

13   application was finished, Bernier asked Song to looking for job, because he believes that "it is

14   ridiculous to have a fellow over 50s (ROl I at 37, ROI2 at 8, 83). This should explain why

15   Bernier persistently   acted to opposing Song's career development.               and his age-discrimination

16   against Song was not a single action but a persistent existence.

17             Because of the interruption      of Song's   research employment,             Evans was unwilling       to

18   support Song's     efforts to gain re-employment            in research,    therefore    refused to let Song's

19   manuscripts    be reviewed     by the NIA internal reviewers.              In 20 15, after learned that Song

20   criticism about his unemployment          as a waste of public fund, Evans was changed from allowing

21   Song to further explore volunteer opportunity in the NIA to firmly reject Song's application as

22   volunteer.



                                                            15
•             Case 1:19-cv-01501-GLR Document 1-2 Filed 05/21/19 Page 16 of 16




    1           Altogether, Bernier's age-discrimination against Song had destroyed Song's research

    2    career, and Evans' exclusion and retaliation to Song had deprived Song's opportunity of re-

    3    employment in research.

    4

    5           Respectfully Submitted

    6

    7

    8           Shaomi

    9           10I Roebuck Drive

    10          Toronto, Ontario, MIK 2H7, Canada

    11          Tel. 647-496-7353

    12          E-mail: shaoming_song@hotrnail.com




                                                     16
